Order entered June 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00100-CR
                                      No. 05-18-00101-CR
                                      No. 05-18-00102-CR

                         MARQUEISE JEROME DAVIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F14-40153-M, F14-40269-M & F14-75213-M

                                            ORDER
       The reporter’s record was due on March 12, 2018. When it was not filed, we notified

court reporter Belinda Baraka by postcard dated March 19, 2018 and instructed her to file the

complete reporter’s record by April 18, 2018. The reporter’s record was not filed. On June 6,

2018, we ordered Ms. Baraka to file the complete reporter’s record in these appeals by June 26,

2018. We cautioned Ms. Baraka that the failure to do so would result in the Court taking

whatever action it deemed appropriate to ensure that these appeals proceed in a more timely

fashion. We specifically noted our remedies might include ordering that Ms. Baraka not sit as a

court reporter until the reporter’s record in these appeals is filed. To date, no reporter’s record

has been filed, and we have had no communication from Ms. Baraka.
       We ORDER that Belinda Baraka NOT SIT as a court reporter until she has filed the

complete reporter’s record in these appeals.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.

       .


                                                      /s/     LANA MYERS
                                                              JUSTICE